Tilghman C. J.
This road was laid out on a petition to vacate an old private road, and lay out a new one. Several exceptions were taken to the proceedings, but they were all abandoned but one, viz. “ that the Court of Quarter Ses- “ sions proceeded to appoint viewers at the same term at “ which the petition was presented.”
*143By the 19th section of the act for laying out, &c., the pub-lie roads, &c., passed 6th April, 1802, (3 Sm. L. 519,) it is' enacted, that “ all applications for vacating roads, shall be “ audibly read twice in open court, on the different days of “ the Sessions at which they are made, and no other or further “ proceedings shall be had thereon, but the same shall be adjourned to the next Court of Quarter Sessions,” &c.; and had the matter depended on this act alone, the proceedings would undoubtedly have been erroneous; but there was a supplement, passed 3d April, 1809, (S-Sm. L. 53,) which must be taken into consideration. In the 1st section of the supplement, it is enacted, that the several Courts of Quarter Sessions, in their respective counties, shall, u on application “ to them being made, for the purpose of opening a new “ road, or of vacating or changing the route of an old road, “ proceed therein, by view and review in like manner as has “ been practised in laying out public roads or highways, un- “ der the laws now in force” And, by the 3d section, so much of any act or acts as is by this act altered or supplied is repealed. Now, this supplement having put the proceedings for vacating roads on the same footing as those for laying out roads, we must inquire whether, on petitions for laying out roads, it was necessary to read the petition twice the first court, and then stay all further proceedings till the second court. It was not necessary. No law required it, and the constant practice in such cases has been, to appoint viewers the same court at which the petition was presented. That part therefore, of the act of 6th April, 1802, which directed the application for vacating a road to be twice read the first court, and no further proceeding had, till' the second court, was repealed by the supplemement. That being the case, the proceedings of the Court of Quarter Sessions were regular, and should be confirmed.
Yeates J. and Brackenridge J. concurred.